Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 13, 2016

                                       No. 04-16-00368-CR

                                         Peter Mark LEE,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 493014
                           Honorable Genie Wright, Judge Presiding


                                          ORDER

         The appellant’s motion for extension of time to file their brief is granted. The appellant’s
brief is due October 27, 2016.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court